Denied and Opinion Filed July 16, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00776-CV

                             IN RE LEE ARTHUR WYNN, Relator

                 Original Proceeding from the Criminal District Court No. 1
                                    Dallas County, Texas
                             Trial Court Cause No. F12-24938H

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Stoddart
       Before the Court is relator’s July 6, 2018 petition for writ of mandamus in which he seeks

a writ directing the trial court to hold a hearing on a nunc pro tunc motion purportedly filed by

relator. A trial court has a ministerial duty to rule upon a properly filed and timely presented

motion. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987) (orig.

proceeding). To establish entitlement to mandamus relief for a trial court’s refusal to act, the

relator must establish that the trial court had a legal duty to perform a ministerial act, relator made

demand for performance, and the court refused to perform. Stoner v. Massey, 586 S.W.2d 843,

846 (Tex. 1979) (orig. proceeding); In re Molina, 94 S.W.3d 885, 886 (Tex. App.—San Antonio

2003, orig. proceeding). As the party seeking relief, the relator has the burden of providing the

Court with a sufficient mandamus record to establish his right to mandamus relief. Lizcano v.

Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding) (Alcala, J. concurring);

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
       Relator has not met these requirements and is not entitled to mandamus relief. The

mandamus record before us does not include a certified or sworn copy of the trial court’s docket

sheet or other proof that establishes relator filed the complained-of motions, relator requested

either a hearing or a ruling, and the trial court has failed to rule on relator’s motions. See TEX. R.

APP. P. 52.3(k)(1)(a), 52.7(a). Accordingly, we deny relator’s petition for writ of mandamus.




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE




180776F.P05




                                                 –2–